Appeal from an order of the Family Court, Erie County (Paul G. Buchanan, J.), entered May 21, 2008 in a proceeding pursuant to Family Court Act article 3. The order granted the petition and extended respondent’s placement in the custody of petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order in this juvenile delinquency proceeding extending his placement in the custody of petitioner. Contrary to respondent’s contention, Family Court properly refused to dismiss the petition as untimely. Pursuant to several of the beginning ordering paragraphs of the prior order placing respondent in the custody of petitioner, the court ordered that respondent’s placement would expire on June 16, 2008 and directed that any petition to extend that placement must be filed prior to April 17, 2008. The court repeated those dates in the final ordering paragraph. Before signing the order, however, the court changed the dates in the final order*1248ing paragraph by directing that any petition to extend respondent’s placement must be filed by May 17, 2008, and that the permanency hearing must be held prior to July 16, 2008. We conclude that petitioner properly relied upon those revised dates as the operative deadlines and thus timely filed the petition on April 23, 2008. In any event, even assuming, arguendo, that the petition was not timely filed because it was filed after the deadline for filing an extension petition set forth in the beginning paragraphs of the order, we would conclude that petitioner established good cause for the delay inasmuch as it was entitled to rely on the revised deadline set forth by the court in the final ordering paragraph (see Family Ct Act § 355.3 [1]; see generally Matter of Natalie B., 32 AD3d 1323; Matter of Donald MM., 241 AD2d 634 [1997]). Present — Hurlbutt, J.P., Smith, Green, Pine and Gorski, JJ.